SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number: 000-21742 Subsea 7 S.A. (Translation of registrant’s name into English) 200 Hammersmith Road London, W6 7DL England (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached herewith as Exhibit 99.1 is a press release, dated May 3, 2011, whereby Subsea 7 S.A. (the “Company”) announced that it will publish unaudited results for the first quarter of 2011, which ended March 31, 2011, on May 11, 2011 at 7am UK time. These results incorporate the period covering December 2010 for Acergy S.A. and the three months ended March 31, 2011 for the Company. A conference call will be held on Wednesday May 11, 2011 at 12:00 noon UK Time. The attached press release shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Certain statements set forth above and contained in the press release furnished pursuant to this Form 6-K may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast,” “project,” “will,” “should,” “seek,” and similar expressions. These forward-looking statements include, but are not limited to, statements regarding the expected content and availability of the Company’s first quarter 2011 results and timing of the conference call regarding the Company’s first quarter results.The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties.The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: actions by regulatory authorities or other third parties; unanticipated costs and difficulties related to the integration of Acergy S.A. and Subsea 7 Inc. and our ability to achieve benefits therefrom; our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal and administrative proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programs; the impact of laws and regulations; and operating hazards, including spills and environmental damage. Many of these factors are beyond our ability to control or predict. Given these factors, you should not place undue reliance on the forward-looking statements. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SUBSEA 7 S.A. Date:May 4, 2011 By: /s/ Simon Crowe Name:Simon Crowe Title:Chief Financial Officer
